17-01103-mew   Doc 151   Filed 01/21/20 Entered 01/21/20 11:08:40   Main Document
                                     Pg 1 of 4
17-01103-mew   Doc 151   Filed 01/21/20 Entered 01/21/20 11:08:40   Main Document
                                     Pg 2 of 4
17-01103-mew   Doc 151   Filed 01/21/20 Entered 01/21/20 11:08:40   Main Document
                                     Pg 3 of 4
17-01103-mew   Doc 151   Filed 01/21/20 Entered 01/21/20 11:08:40   Main Document
                                     Pg 4 of 4
